AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case                                                     FILED
                                         UNITED STATES DISTRICT                                 URT SEP O9 2019
                                              SOUTHERN DISTRICT OF CALIFO                     TA CLERK, U.S. DISTRICT COURT
                                                                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN              y                       DEPUTY

                                    V.                                (For Offenses Committed On or After November 1, 1987)
             PEDRO RODRIGUEZ-MADRIZ (1)
                                                                         Case Number:        3: 19-CR-0 1646-W

                                                                      Jesus Mosqueda
                                                                      Defendant's Attorney
USM Number                          75871-097
• -
THE DEFENDANT:
IZl pleaded guilty to count(s)             One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
8:1326 - Removed Alien Found In The United States                                                                           1




    The defendant is sentenced as provided in pages 2 through
                                                                  - - -2- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                   IS           dismissed on the motion of the United States.

1ZJ   Assessment : $100.00-Waived


D     JVTA Assessment* : $

      *Justice for Victims of Trafficking Act of2015 , Pub. L. No. 114-22.
IZl   No fine                   •        Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      HON. THOMAS l ,               LAN
                                                                      UNITED STA TE DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 PEDRO RODRIGUEZ-MADRIZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:               3: 19-CR-0 1646-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Eight (8) Months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant deli vered on                                           to
                                                                              ----------------
 at - - - - - - - - - -- - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 19-CR-0 1646-W
